DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant's election with traverse of claims 1-22 in the reply filed on 06/02/2021 is acknowledged.  The traversal is on the ground(s) that examining Group II would not impose burden on the Examiner and that Group I and II require the same pertinent fields.  This is not found persuasive because Group II delves deeper into the making of the diffuser base body which is not required by the claims of Group I; is separately classifiable and would require nob-overlapping search areas for the mutually exclusive features of the claims
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “diffuser element” of claim 1 is being interpreted as having  a directionally or diffusely reflecting reflector surface terminating the diffuser base body and/or surrounding a lateral surface thereof at least partially or in sections thereof AND as comprising a matrix selected from a group consisting of transparent plastic, glass, fused silica, transparent glass ceramics, and any combination thereof (see claims 14 and 21). 
The “scattering element” of claim 1 is being interpreted as comprising a material selected from a group consisting of a porous plastic, a pigmented plastic, a dyed plastic and any combinations thereof (see claim 21).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, it is unclear how the “emission intensity homogenizer” is connected to the other elements of the system or how it cooperates with the other elements of the system.
In regards to claim 4, the term "regular" used to describe the pattern is a relative term which renders the claim indefinite.  The term "regular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In regards to claim 9, it is unclear what “with respect to a cross-sectional area thereof” means.  
	Claims 2-3, 5-8, 10-22 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-4, 7-10, 17-19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadine (EP 3184885 A1).
	In regards to claim 1, Nadine discloses an illumination system (Par. 0001-0003 describes an illumination system), comprising: 
a laser light source (Par. 0064 and 0078);
an optical waveguide having a proximal end and a distal end, the optical waveguide being in communication with the laser light source at the proximal end thereof (Fig 1, element 2 shows the optical waveguide (see also Par. 0062) having a proximal and distal end and in communication with the laser light source (see Par 0064)); 
a diffuser element at the distal end, the diffuser element having an active length along a longitudinal axis that is perpendicular to a coupling surface of the optical waveguide into or in the diffuser element (Par. 0064 describes a diffuser element (see element 6 in Fig 1 which shows this connected to the optical waveguide, element 2)), wherein the diffuser element, in an operating state, emits light laterally over the active length (Par. 0002 discloses the diffuser emits the light), and wherein the diffuser element includes a diffuser base body (Par. 0015);
an emission intensity homogenizer selected from a group consisting of a scattering element substantially parallel along the longitudinal axis, a scattering element angled to the longitudinal axis, a jacket surrounding a transition area between the optical waveguide and the diffuser base body, regions of the diffuser base body, and combinations thereof (Applicant describes this emission intensity homogenizer as being a scattering element which is element 6 in Figure 1, the scattering mass (which also acts as the diffuser, Par. 0064 and 0002)); 
and an intensity distribution, in the operating state, of lateral emission that deviates by at most + 50 % from average lateral emission intensity (This aspect of the claim is viewed as intended use since the Applicant does not claim any other structure for performing this function. Therefore, since Nadine discloses the same structure as claimed, it would be capable of this claimed function). 
In regards to claim 2, Nadine discloses the illumination system of claim 1, wherein the intensity distribution deviates by not more than ± 5 % from the average lateral emission intensity (This aspect of the claim is viewed as intended use since the Applicant does not claim any other structure for performing this function. Therefore, since Nadine discloses the same structure as claimed, it would be capable of this claimed function). 
In regards to claim 3, Nadine discloses the illumination system of claim 1, wherein the scattering element comprises a plurality of scattering elements around the longitudinal axis (Par. 0015 discloses the device having scattering centers thus implying there are a plurality of scattering elements).
In regards to claim 4, Nadine discloses the illumination system of claim 3, wherein the plurality of scattering elements arranged in a regular pattern around the longitudinal axis (Figure 1 shows the scattering mass [6] arranged in a pattern).
In regards to claim 7, Nadine discloses the illumination system of claim 1, wherein the scattering element has a cross section along the longitudinal axis selected from a group consisting of tubular, triangular, hyperbolic triangular, hexagonal, and hyperbolic hexagonal (Figure 1 shows the scattering element [6] would have a tubular cross section).
	In regards to claim 8, Nadine discloses the illumination system of claim 7, wherein the scattering element is arranged coaxially to the longitudinal axis (Fig 1 shows the scattering element [6] having a common axis as the longitudinal axis). 
In regards to claim 9, Nadine discloses the illumination system of claim 1, wherein the diffuser base body comprises a matrix having different refractive indices n1 and n1' with respect to a cross-sectional area thereof (Par. 0046 discloses the silica (which is what the diffuser is made of) has a first and second refractive index). 
	In regards to claim 10, Nadine discloses the illumination system of claim 1, wherein the optical waveguide is a single fiber having a core with a core diameter and a cladding (Par. 0015 discloses the optical waveguide having a core and a cladding), 
wherein the diffuser base body has a diameter at the coupling surface that is greater than or equal to the core diameter at the coupling surface (Fig 1 shows the diffuser (which is described as the scattering element, 6) having a larger diameter than the core diameter).
In regards to claim 17, Nadine discloses the illumination system of claim 1, further comprising a conjunction zone between the proximal end of the diffuser base body and the distal end of the optical waveguide with an optical element and/or an intermediate medium disposed therein (Par. 0018-0022 disclose a sintered mass at the distal end of the optical fiber, thus being placed at the proximal end of the diffuser base [element 6, Figure 1]). 
In regards to claim 18, Nadine discloses the illumination system of claim 17, wherein the conjunction zone is covered by a covering material at least partially or in sections thereof (Par. 0021 discloses this sintered mass is covered by a glass envelope). 
In regards to claim 19, Nadine discloses the illumination system of claim 17, wherein the diffuser base body and the conjunction zone are enclosed at least partially or in sections thereof by a jacket, the jacket being selected from a group consisting of a transparent jacket, a translucent jacket, a colorless jacket, and a dyed jacket (Figure 1, element 9 shows a jacket element which is described as being made of quartz glass (Par. 0063) which is transparent). 
In regards to claim 21, Nadine discloses the illumination system of claim 1, wherein the diffuser base body comprises a matrix selected from a group consisting of transparent plastic, glass, fused silica, transparent glass ceramics, and any combination thereof (Par. 0024 discloses the method of making the diffuser and it is described as being silica), 
wherein, when the matrix is the fused silica, the scattering element comprises a material selected from a group consisting of porous fused silica, ceramic particles, polycrystalline particles, and any combinations thereof (Since this art describes the scattering element to be the same as the diffuser, it is also made of silica). 
In regards to claim 22, Nadine discloses the illumination system of claim 21, wherein the diffuser base body is made of a material selected from a group consisting of borosilicate glass, phosphate crown glass, lead silicate glass, tin silicate glass, and alkali zinc glass (Par. 0024 describes the diffuser as being made of silica). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 5-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadine (EP 3184885 A1).
	In regards to claim 5, Nadine as applied to claim 3 discloses the illumination system of claim 3, wherein the plurality of scattering elements arranged in a circular pattern around the Fig 1 appears to show the scattering mass in a circular pattern in the sense that it circles around the longitudinal axis). 
	Nadine does not explicitly disclose the scattering elements being circular. However, the examiner notes applicant is claiming a shape being circular that would not appear to affect the operation of the scattering elements and instead would provide only aesthetic changes to the scattering elements themselves. The scattering elements would appear to operate the same regardless of the particular shape. Lastly, the examiner notes it would have been an obvious matter of design choice to make the scattering elements of whatever form or shape was desired to expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	In regards to claim 6, Nadine as applied to claim 3 discloses the illumination system of claim 3, wherein the plurality of scattering elements per unit area, based on a cross-sectional area of the diffuser base body, is greater outside a core zone along the longitudinal axis than within the core zone (Figure 1 shows the scattering elements being outside of the core zone). 
	Nadine discloses the claimed invention except for the scattering elements being smaller per unit area within the core zone. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the scattering elements within the core zone since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
	In regards to claim 11, Nadine as applied to claim 10 discloses the illumination system of claim 10, comprising a ratio of the core diameter to the diameter of the diffuser base body between 1.0 and 0.7. (Figure 1 shows the differing diameters). 
.
6.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadine (EP 3184885 A1) in view of Sinofsky (US 6270492 B1). 
	In regards to claim 12, Nadine discloses the illumination system of claim 1, except for wherein the optical waveguide comprises a fiber bundle having a fiber bundle diameter, wherein the diffuser base body has a diameter at the coupling surface that is greater than or equal to the fiber bundle diameter at the coupling surface.
	However, in the same field of endeavor, Sinofsky does discloses an illumination system with the optical waveguide having a fiber bundle (Col 3, lines 43-53) for the purpose of extending the axial extent of diffusive irradiation and/or for permitting selective activation of fibers or fiber subsets to effect site-specific phototherapy of regions or sectors of a patient's tissue in the vicinity of the optical fiber tip.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nadine and modified them by having the optical waveguide comprise fiber bundles, as taught and suggested by Sinofsky, for the purpose of extending the axial extent of diffusive irradiation and/or for permitting selective activation of fibers or fiber subsets to effect site-specific phototherapy of regions or sectors of a patient's tissue in the vicinity of the optical fiber tip.
	In regards to claim 13, the combined teachings of Nadine and Sinofsky as applied to claim 12 discloses the illumination system of claim 12, comprising a ratio of the fiber bundle diameter to the diameter of the diffuser base body between 1.0 and 0.7 (Figure 1 of Nadine shows the differing diameters of the core and the diffuser). 
	Nadine and Sinofsky disclose the claimed invention except for the ratios of the diameters being between 1.0 and 0.7. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio be between 1.0 and 0.7, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
7.	Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadine (EP 3184885 A1) in view of Arai (US 20110040357 A1). 
	In regards to claim 14, Nadine discloses the illumination system of claim 1, except for wherein the diffuser element has a directionally or diffusely reflecting reflector surface terminating the diffuser base body and/or surrounding a lateral surface thereof at least partially or in sections thereof.
	However, in the same field of endeavor, Arai discloses an optical fiber illumination system with a reflecting surface (Par. 0013), wherein the diffuser at a tip is the termination of the base body, for the purpose of diffusing light. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nadine and modified them by having the device comprise a reflecting reflector, as taught and suggested by Arai, for the purpose of diffusing light. 
	In regards to claim 15, the combined teachings of Nadine and Arai as applied to claim 14 disclose the illumination system of claim 14, wherein the reflector surface comprises a surface selected from a group consisting of: polished metallic wire sections disposed in direct contact with the diffuser base body, sputter-deposited dielectric reflective layers on the distal end of the diffuser base body, vapor-deposited dielectric reflective layers on the distal end of the diffuser base body, and a silver layer with rear passivation (Par. 0013 of Arai discloses the reflector surface is a wire and the Abstract discloses this wire is metallic).
	In regards to claim 16, the combined teachings of Nadine and Arai as applied to claim 15 disclose the illumination system of claim 15, wherein the reflector surface has a feature selected from a group consisting of a concave shape, a convex shape, directly adjoining the diffuser base body, and spaced apart from the diffuser base body (Par. 0013 of Arai discloses the wire directly joining the diffuser). 
8.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadine (EP 3184885 A1) in view of Melsheimer (US 20180092513 A1). 
	Nadine discloses the illumination system of claim 19, except for wherein the jacket is at least partially made of one or more thin-walled heat-shrink tubes. However, in the same field of endeavor, Melsheimer discloses an illumination device comprising a jacket that is made of heat shrink tube (Par. 0070) stating that this is done since using heat shrink jackets for use in forming medical devices are well known in the art.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nadine and modified them by having the jacket be made of a heat shrink tube, as taught and suggested by Melsheimer, (Par. 0070 of Melsheimer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN PORTER/Primary Examiner, Art Unit 3792